Exhibit 10.2
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (this “Agreement”) is made as of February 4, 2010,
between COLONIAL VENTURES LLC., a New Jersey Limited Liability Company (the
“Consultant”), Gregory D. Cohen (the “Designated Person”) and ECLIPS ENERGY
TECHNOLOGIES INC., a Florida corporation (the “Company”).
RECITALS
WHEREAS, Consultant has expertise in the area of the Company’s business and is
willing to provide consulting services to the Company; and
WHEREAS, the Company desires to retain the Consultant, and the Consultant agrees
to be retained by the Company, upon the terms and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:
1. Terms and Conditions of Engagement.
(a) Engagement. The Consultant shall perform such consulting and advisory
services, within Consultant’s area of expertise, as the Company or any of its
subsidiaries may reasonably require from time to time, including but not limited
to acquisitions, business development, management and sales services, and
related services pertaining to the Company’s business. During the term of this
Agreement, Designated Person, who shall accept appointment as Chairman of the
Board of Directors and Chief Executive Officer of the Company, and shall perform
the services on behalf of Consultant and shall personally serve in such
capacities; Designated Person shall devote such time, attention and energy to
the business and affairs of the Company as shall be necessary to perform the
services specified herein. Consultant and Designated Person shall report to and
follow the instructions of the full Board of Directors of the Company.
(b) Contractor Relationship. The parties acknowledge and agree that the
Consultant is an independent contractor to the Company, not an employee of the
Company. The Consultant is not an agent of the Company and shall have no right
to bind the Company. The Consultant shall not be treated for any purposes as an
employee of the Company. The Company will report all payments to be made
hereunder on Form 1099 as payments to the Consultant for independent contracting
services, and will not report any payments on Form W-2 to the Consultant, unless
the Company is lawfully required to do so upon the advice of its auditors or tax
advisors. The Consultant and Designated Person each agree to indemnify the
Company with respect to all income taxes and payroll taxes, including all
penalties and interest assessec against the Company, if any, with respect to the
Consultant’s payments under this Agreement. This is a personal services contract
for the services of the Designated Person to perform the services on behalf of
Company, as agent of Consultant. The Consultant cannot satisfy the terms and
conditions of this Agreement by making anyone else available to perform the
services other than the Designated Person. The Company shall have no right to
control the manner or means by which Consultant performs services hereunder;
however, the Consultant shall devote sufficient business time and efforts to the
performance of services for the Company to complete the services within the time
frames for completion established by the Company. The Consultant shall use its
best efforts in such endeavors. The Consultant shall also perform its services
with a level of care, skill, and diligence that a prudent professional acting in
a like capacity and familiar with such matters would use.

 

 



--------------------------------------------------------------------------------



 



2. Compensation and Benefits.
(a) Base Compensation. The Company shall pay the Consultant base compensation
starting at a monthly rate of Ten Thousand Dollars ($10,000) (the “Base
Compensation”). The Base Compensation shall be paid in accordance with the
normal payment practices for consultants of the Company as in effect from time
to time, but in no event less often than monthly.
(b) Bonus. The Consultant shall be eligible for a discretionary bonus as
determined by the Compensation Committee of the Board of Directors.
(c) Business Expenses. The Company shall promptly reimburse the Consultant for
all travel, meals, entertainment and other ordinary and necessary business
expenses incurred by the Consultant in the performance of his duties to the
Company; provided, that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Company
applicable to Consultants generally. The Company will also reimburse Consultant
for automobile expenses such as fuel, parking and tolls and for cell phone and
Blackberry expenses in connection incurred in furtherance of the affairs of the
Company.
(e) Benefits and Fringe Benefits. The company shall secure Director’s &
Officer’s insurance in the amount of three million dollars ($3,000,000) minimum,
prior to the Consultant’s commencement. The Consultant shall be entitled to
receive benefits (with dependent coverage), including life insurance, health,
medical, hospitalization, dental and prescription drug benefits, and travel
accident insurance, and fringe benefits and perquisites in accordance with the
plans, practices, programs and policies of the Company in effect for its senior
Consultants from time to time. In the event that the Consultant elects not to
participate in the Company’s health, medical, hospitalization, dental and
prescription drug insurance plan or program (to the extent the Company makes
such benefits available to its senior management personnel), then the Company
will pay to the Consultant an amount equal to the amount of expense it would
have incurred had the Consultant elected to participate in such plan or program.
(f) Founders Stock, Stock Options & Retirement Plans. The Consultant shall be
entitled to participate, to the extent determined by the Compensation Committee
of the Board, in all stock incentive plans and all qualified and nonqualified
pension, savings and retirement plans, practices, policies and programs (if any)
generally applicable to other senior Consultants of the Company on terms and
conditions generally applicable to such Consultants from time to time. The
Consultant shall be issued five million (5,000,000) shares of the company’s
founders common stock. Two million five hundred thousand (2,500,000) which will
vest upon execution of this agreement and the remaining two million five hundred
thousand shares (2,500,000) will vest on the first to occur of: (i) the one
(1) year anniversary of this agreement as long as the consultant is still
engaged by the Company, and Designated Person is still serving as Chief
Executive Officer or a member of the board of directors of the Company; or
(ii) a Change of Control.

 

-2-



--------------------------------------------------------------------------------



 



3. Term. The term of this Agreement (the “Term”) shall begin on the date of
execution (the “Commencement Date”), and shall continue for two (2) years unless
terminated sooner in accordance with Section 5, 6 or 7. Thereafter, this
Agreement shall automatically renew on a year-to-year basis unless either party
gives notice of non-renewal to the other at least sixty (60) days prior to an
anniversary of the Commencement Date.
4. Termination Without Cause or for Good Reason.
(a) Compensation. If the Company terminates the Designated Person or
Consultant’s position without Cause (as defined herein), or the Designated
Person or Consultant terminates his position with the Company for Good Reason
(as defined herein), subject to the provisions of this Agreement, the Consultant
shall be entitled to receive from the Company his Base Compensation for the
remainder of the Term, subject to Section 11(b) of this Agreement. The Base
Compensation in such event shall be payable over the course of the remaining
term following termination of this Agreement in accordance with the Company’s
then-current payroll practices. The Consultant shall also receive payment of
unpaid Base Compensation through the date of such termination; any unpaid bonus
earned through the date of termination; any compensation previously deferred by
the Consultant, including any deferred compensation (plus any accrued interest
and earnings thereon), to the extent consistent with any applicable plan;
reimbursement for any unreimbursed fees or expenses under Sections 3(c) incurred
through the date of termination; and all other payments, benefits and rights
under any benefit, compensation, incentive, equity or fringe benefit plan,
program or arrangement or grant, to the extent consistent with any applicable
plan (such payments, rights and benefits referred to in this sentence are
collectively referred to hereinafter as “Rights”), payable no later than seven
(7) days following such termination or as soon as practicable under the terms
and conditions of the applicable plan, program or arrangement that are
applicable to other consultants.
(b) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any of the following events, without the written
consent of the Designated Person or Consultant:
(i) the Company changes the responsibilities and/or positions of the Designated
Person such that the Designated Person is no longer providing services similar
to those for which he was retained, or no longer reports directly to the Board;
(ii) a reduction in the Base Compensation or the failure to pay when due Base
Compensation or any other amounts due under this Agreement. Notwithstanding the
foregoing, prior to the Consultant having the right to terminate this Agreement
under this clause (ii), the Consultant shall first provide the Company with
written notice specifying such reduction, failure to increase or failure to pay
in reasonable detail and if such reduction, failure to increase or failure to
pay is susceptible to remedy, the Company shall then have a ten (10) business
day period to remedy such reduction, failure to increase or failure to pay
alleged by the Consultant to be prohibited by this clause (ii) and if such
reduction, failure to increase or failure to pay is remedied within such period,
the Consultant shall have no right to terminate this Agreement based on such
reduction, failure to increase or failure to pay, as the case may be;

 

-3-



--------------------------------------------------------------------------------



 



(iii) a material reduction in the kind or level of benefits, fringe benefits or
perquisites to which the Consultant is from time to time entitled by the express
terms of this Agreement, or a failure to pay or provide such benefits, fringe
benefits or perquisites when due. Notwithstanding the foregoing, prior to the
Consultant having the right to terminate this Agreement under this clause (iii),
the Consultant shall first provide the Company with written notice specifying
such material reduction or failure in reasonable detail and if such material
reduction or failure is susceptible to remedy, the Company shall then have a
30 day period to remedy such material reduction or failure alleged by the
Consultant to be prohibited by this clause (iii), and if such material reduction
or failure is remedied within such period, the Consultant shall have no right to
terminate this Agreement based on such material reduction or failure, as the
case may be;
(iv) a material diminution or material adverse change in the Designated
Person’s, authorities, duties, responsibilities or reporting relationships, or
assignment to the Designated Person of duties and authorities that are not
commensurate with his position. Notwithstanding the foregoing, prior to the
Consultant having the right to terminate this Agreement under this clause (iv),
the Consultant shall first provide the Company with written notice specifying
such material diminution, material adverse change or other action in reasonable
detail and if such material diminution, material adverse change or other action
is susceptible to remedy, the Company shall then have a 30 day period to remedy
such material diminution, material adverse change or other action alleged by the
Consultant to be prohibited by this clause (iv), and if such material
diminution, material adverse change or other action is remedied within such
period, the Consultant shall have no right to terminate this Agreement based on
such material diminution, material adverse change or other action, as the case
may be;
(v) a failure by the Company to procure, and deliver to the Consultant
satisfactory evidence of, the assumption of this Agreement by any successor or
subsidiary as required by Section 14. Notwithstanding the foregoing, if the
Consultant has actual knowledge of circumstances that are anticipated to, or do
or would, give rise to the Company’s obligations under Section 14, then prior to
the Consultant having the right to terminate this Agreement under this clause
(v), the Consultant shall first provide the Company with written notice
specifying such failure in reasonable detail and if such failure is susceptible
to remedy, the Company shall then have a 5 day period to remedy such failure
alleged by the Consultant, and if such failure is remedied within such period,
the Consultant shall have no right to terminate this Agreement based on such
failure;
(vi) any purported termination of the Consultant’s position that is not effected
pursuant to a Notice of Termination, within the meaning of Section 6(a), and
otherwise in accordance with this Agreement, which, for purposes of this
Agreement, shall be ineffective. Notwithstanding the foregoing, prior to the
Consultant having the right to terminate this Agreement under this clause (vi),
the Consultant shall first provide the Company with written notice specifying
such breach in reasonable detail and if such breach is susceptible to cure, the
Company shall then have a 5 day period to cure such breach alleged by the
Consultant, and if such breach is cured within such period, the Consultant shall
have no right to terminate this Agreement based on such breach;

 

-4-



--------------------------------------------------------------------------------



 



(vii) a material breach by the Company of this Agreement. Notwithstanding the
foregoing, prior to the Consultant having the right to terminate this Agreement
under this clause (vii), the Consultant shall first provide the Company with
written notice specifying such material breach in reasonable detail and, if such
material breach is susceptible to cure, the Company shall then have a 30 day
period to cure such material breach and if so cured, the Consultant shall have
no right to terminate this Agreement based on such material breach;
(viii) the relocation of the Company’s principal place of business outside of a
sixty (60) mile radius from the Consultant offices; or
(vix) any Change of Control (as defined below).
(c) Definition of Change of Control. For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation, whether directly, indirectly, beneficially or of record, by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) of 50% or more of the shares
of the outstanding common stock of the Company, (ii) a merger or consolidation
of the Company in which the Company does not survive as an independent public
corporation or upon the consummation of which the holders of the Company’s
outstanding equity securities prior to such merger or consolidation own less
than 50% of the outstanding equity securities of the Company after such merger
or consolidation, or (iii) a sale of all or substantially all of the assets of
the Company, provided, however, that the following acquisitions shall not
constitute a Change of Control for the purposes of this Agreement: (A) any
acquisitions of common stock or securities convertible into common stock
directly from the Company, or (B) any acquisition of Common Stock or securities
convertible into Common Stock by any employee benefit plan (or related trust)
sponsored by or maintained by the Company.
5. Death and Disability. The Company may terminate the Consultant’s position if
the Designated Person becomes Disabled during the Term. The Term shall
automatically terminate upon the Designated Person’s death. Upon termination due
to death or Disability, the Consultant shall receive all Rights, but no other
compensation or severance. For purposes of this Agreement, “Disability” means
that the Designated Person has been unable, after reasonable accommodation by
the Company, for a period of one hundred eighty (180) consecutive days, or for
periods aggregating one hundred eighty (180) days in any period of twelve
(12) consecutive months, to perform a material portion of the Consultant’s
duties under this Agreement as a result of physical or mental illness or injury.
6. Other Termination.
(a) Notice of Termination. Any termination of the Designated Person’s position
hereunder by the Company shall be communicated by Notice of Termination to the
Consultant in accordance with this Section 6(a). For purposes of this Agreement,
a “Notice of Termination” means a written notice from the Company that states
the specific termination provision of this Agreement relied upon, sets forth in
reasonable detail the facts and circumstances claimed to provide the basis for
such termination of the position under the provision so indicated, and specifies
the date of termination of the position, which shall be not less than thirty
(30) days from the date such Notice of Termination is received by the
Consultant, subject to Section 7(c). In the event of a termination by the
Company of the Designated Person without Cause, the Notice of Termination shall
so state and shall not be required to provide any facts or circumstances claimed
to provide the basis for such termination.

 

-5-



--------------------------------------------------------------------------------



 



(b) Termination for Cause or without Good Reason. If (i) the Company terminates
the Designated Person for Cause or (ii) the Designated Person terminates his
position with the Company without Good Reason, the Consultant shall be entitled
to all Rights, to be paid within seven (7) days following such termination or as
soon as practicable under the terms and conditions of the applicable plan,
program or arrangement that are applicable to other participants. For
termination of the Designated Person’s position for Good Reason to be effective,
notice of termination must be received by the Company no more than thirty
(30) days after the Consultant learns of the acts or omissions purporting to
constitute Good Reason which notice shall state the specific provision of this
Agreement relied upon and set forth in reasonable detail the facts and
circumstances claimed to provide the basis for such termination for Good Reason.
(c) Definition of Cause. For purposes of this Agreement, “Cause” shall mean
(i) the occurrence of a breach of any material covenant contained in this
Agreement by the Consultant (including Designated Person) and the failure to
cure such breach within thirty (30) days following Consultant’s receipt of
written notice with respect thereof; or (ii) Consultant’s (including the
Designated Person’s) willful malfeasance, gross negligence or gross or willful
misconduct in the performance of its duties hereunder after thirty (30) days
prior written notice to the Consultant specifying the basis of such neglect and
the failure of the Consultant (or Designated Person) to correct such neglect; or
(iii) the Consultant’s (including Designated Person’s) theft or embezzlement
from the Company; (iv) the Consultant (including Designated Person’s) having
willfully engaged in misconduct with regard to the Company that has resulted in,
or is reasonably likely to result in, material damage to the business or
reputation of the Company; or (v) the Consultant’s (including Designated
Person’s) conviction of a felony under the laws of the United States or any
state of the United States; or (vi) a final order by the Securities and Exchange
Commission pertaining to the Consultant (including Designated Person) that could
reasonably be expected to impair or impede the Consultant (or Designated Person)
from performing the functions and duties contemplated by this Agreement. For
purposes of this Agreement, no act or failure to act by the Consultant shall be
considered “willful” unless it is done, or omitted to be done, in bad faith and
without a reasonable belief that the Consultant’s (including Designated
Person’s) action or omission was in the best interests of the Company. Any act
or failure to act based upon authority given pursuant to a resolution of the
Board or the written instructions of the Board or based upon the written advice
of counsel for the Company shall be conclusively presumed to be done, or omitted
to be done, by Consultant (or Designated Person) in good faith and in the best
interests of the Company. For termination of the Consultant’s (or Designated
Person’s) position for Cause to be effective pursuant to Section 6(c)(i),
(ii) or (iii), the Board must give the Consultant at least ten (10) calendar
days’ advance written notice of its intent to terminate his position for “Cause”
specifying in reasonable detail the conduct the Board believes constitutes
Cause; such notice must be received by the Consultant no more than thirty
(30) calendar days after the Board learns of such conduct; and the termination
for Cause must be pursuant to a resolution of the Board (1) adopted at a meeting
of the Board of Directors called and held for such purpose (after reasonable
notice is provided to the Consultant, and the Consultant and Designated Person
are given an opportunity, together with counsel, to be heard by the Board of
Directors) by the affirmative vote of a majority of the entire membership of the
Board of Directors, excluding the Designated Person, (2) specifying the specific
grounds on which the termination for Cause is based, which grounds must have
been set forth in the original Cause notice, and (3) finding that in the opinion
of the Board of Directors such grounds constitute Cause as described in
Section 6 (c)(i), (ii) or (iii).

 

-6-



--------------------------------------------------------------------------------



 



(d) Accelerated Vesting. The following shall apply to all Options and Restricted
Stock at any time held by Consultant or the Designated Person, whether issued
under this Agreement, under any plan of the Company, or in any other manner:

  (1)  
Upon termination of the Consulting Agreement or Designated Person pursuant to
Sections 6 (b): (i) all unvested Options shall immediately expire effective the
date of termination of the Agreement or the Designated Person’s positions with
the Company and all vested Options, to the extent unexercised, shall expire
twelve (12) months after the termination; and (ii) shares of Restricted Stock
for which restrictions have not lapsed will be immediately forfeited.

  (2)  
If the Consulting Agreement or Designated Person is terminated pursuant to
Section 3, where the Company has offered to renew the term of the agreement for
an additional one (1) year period and the Consultant or Designated Person
chooses not to continue the Agreement or as an officer or director of the
Company: (i) all unvested Options shall immediately expire effective the date of
termination of this Agreement or the Designated Person’s positions with the
Company and all vested Options, to the extent unexercised, shall expire twelve
(12) months after the termination; and (ii) shares of Restricted Stock for which
restrictions have not lapsed will be immediately forfeited.

  (3)  
f the Consulting Agreement or Designated Person is terminated: (A) in connection
with a Change of Control, (B) by the Company without Cause, (C) the Company
tendered the Executive a Non-Renewal Notice for any reason other than for Cause
or (D) due to death or disability of the Designated Person: (i) all unvested
Options shall immediately vest and become exercisable effective the date of
termination, and, to the extent unexercised, shall expire twenty-four
(24) months after any such event and (ii) restrictions shall immediately lapse
with respect to all shares of Restricted Stock.

  (4)  
If the Consulting Agreement or the Designated Person is terminated for “Cause”
or has otherwised breached any of the terms or provisions of this Agreement:
(i) all Options, whether or not vested, shall immediately expire; and (ii) all
shares of Restricted Stock for which restrictions have not lapsed shall be
forfeited effective the date of termination.

  (5)  
The Company shall cause all future agreements, certificates or other documents
evidencing any grant of Options or award of Restricted Stock to the Consultant
or Designated Person to contain the foregoing provisions and shall agree to
amend all existing agreements, certificates or other documents evidencing any
grant of Options or award of Restricted Stock to contain the foregoing
provisions.

 

-7-



--------------------------------------------------------------------------------



 



  (6)  
For the avoidance of doubt, the term “Restricted Stock” as used in this
Agreement shall not include any shares of common stock beneficially owned that
were not issued pursuant to an equity compensation plan or which are no longer
subject to forfeiture pursuant to any Restricted Stock agreement with the
Company, but will include all shares issued under this Agreement or as
compensatory plan shares to any designee of Consultant or the Designated Person.

7. Indemnification.
(a) If the Consultant or Designated Person is made a party to or threatened to
be made a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that the
Consultant or Designated Person is or was serving at the request of the Company,
or in connection with his service hereunder, as a director, officer, member,
partner, employee, fiduciary, trustee, consultant, representative or agent of
another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans, the
Consultant and Designated Person shall be indemnified and held harmless by the
Company to the fullest extent permitted by the Company’s certificate of
incorporation, by-laws, or applicable law, as the case may be, on the same basis
as all other senior Consultants, against all Expenses (as defined below)
incurred or suffered by the Consultant or Designated Person in connection
therewith, and such indemnification shall continue as to the Consultant and
Designated Person even if the Consultant ceases to be a consultant,
representative or agent of the Company, and shall inure to the benefit of
Designated Person’s heirs, executors and administrators. The term “Expenses”
shall include reasonable fees, costs, and expenses, losses, judgments, damages,
liabilities, fines, penalties, excise taxes, settlements, reasonable attorneys’
fees and expenses, reasonable accountants’ and other professionals’ fees and
expenses, and reasonable disbursements and costs of attachment or similar bonds,
investigations, and any reasonable expenses of establishing a right to
indemnification under this Agreement. Without limiting the foregoing reference
to the Company’s Certificate of Incorporation, By-Laws or applicable law, the
right of the Consultant to indemnification is subject to the Consultant’s or
Designated Person’s actions, which form the basis for the Proceeding having been
taken in good faith and in a manner the Consultant or Designated Person
reasonably believed to be in or not opposed to the best interest of the Company
and, with respect to any criminal action or proceeding, the Consultant or
Designated Person had no reasonable cause to believe that his conduct was
unlawful.
(b) The Company shall, within seven (7) days of presentation of invoices or
other appropriate documentation, pay all Expenses incurred in connection with
any Proceeding relating to the Consultant’s or Designated Person’s services of
the Company or any other indemnifiable matter; provided that if it is determined
in accordance with the Company’s Certificate of Incorporation, bylaws, this
Agreement and/or applicable law that the Consultant is not entitled to
reimbursement for all or any part of such Expenses, the Company shall not be
obligated to pay the Expenses, or if paid, the Consultant shall reimburse the
Company therefor.

 

-8-



--------------------------------------------------------------------------------



 



(c) Notwithstanding any other provisions of this Agreement to the contrary, the
obligations of the Company under this Section 7 shall continue during the Term
and, after the Consultant ceases to be a Consultant to the Company, during any
period which the Consultant or Designated Person may be liable for acts or
omissions as a Consultant to the Company or its subsidiaries or affiliates or
any other potentially indemnifiable matter (but no less than three (3) years
after the date of such cessation) on the same basis as all other consultants of
the Company.
(d) The right to indemnification and the payment of Expenses incurred in
defending a Proceeding in advance of its final disposition conferred in this
Section 7 shall not be exclusive of any other right which the Consultant or
Designated Person may have or hereafter may acquire under any statute, provision
of the certificate of incorporation or by-laws of the Company, agreement, vote
of stockholders or disinterested directors or otherwise.
8. Confidential Information. The Consultant and Designated Person shall, from
time to time, have access to confidential information relating to the business
of the Company and its subsidiaries. During the Term and at all times
thereafter, the Consultant and Designated Person shall not communicate or
knowingly divulge any such confidential information that he may obtain during
the Consultant’s position with the Company and its subsidiaries to any other
person, firm or corporation, except to the minimum extent necessary in the
course of the Consultant’s position with the Company and its subsidiaries or
with the prior written consent of the Company or to defend his own rights or as
required by applicable law or regulation or the order of a court or other
governmental body having jurisdiction over such matter; provided, however, that
the Consultant shall have no obligation to maintain in confidence any
information that is or becomes publicly available other than as a result of the
Consultant’s violation of this Section 9 or any information of a type not
otherwise considered confidential by persons engaged in the business conducted
by the Company or any of its subsidiaries.
9. Non-Competition. During the Term and continuing until the twelve month
anniversary date after the termination of the Consultant’s position under this
Agreement (the “Restricted Period”), the Consultant and Designated Person shall
not, without the prior written consent of the Company, directly or indirectly,
render services of a business, professional or commercial nature (whether for
compensation or otherwise) or lend money to any person or entity competitive
with the business engaged in by the Company or any of its subsidiaries within
twelve (12) months prior to such termination of the position, or serve as an
officer, director, employee, partner, member, owner, consultant or independent
contractor in any entity which is competitive with the business engaged in by
the Company or any of its subsidiaries within twelve (12) months prior to such
termination of his position. Notwithstanding the foregoing, nothing shall
prevent the Consultant or Designated Person from (a) owning publicly traded
securities issued by any such competitive entity, provided that the ownership
thereof by the Consultant or Designated Person does not constitute more than 2%
of all of such entity’s publicly traded outstanding securities or (b) being
employed by or otherwise involved with a subsidiary or division, which is not
competitive with the business of the Company or any of its subsidiaries, of a
company that is otherwise competitive with the business of the Company or any of
its subsidiaries. The Consultant and Designated Person acknowledge that the
restrictions contained in this Section 9 and in Section 10 of this Agreement are
fair and reasonable to protect the legitimate interests of the Company, are not
unreasonably burdensome to the Consultant or Designated Person, and are
supported by adequate consideration.

 

-9-



--------------------------------------------------------------------------------



 



10. Non-Solicitation. During the Restricted Period, Designated Person shall not,
directly or indirectly, for himself or on behalf of any other person or entity,
employ, engage or retain any person who at any time during the then immediately
preceding 12 month period shall have been an employee of the Company or any of
its subsidiaries (other than any such person whose employment was terminated by
the Company prior to such employment, engagement or retention), or contact any
supplier, customer or employee of the Company or any of its subsidiaries for the
purpose of soliciting or diverting any such supplier, customer or employee from
its business relationship with the Company or any of its subsidiaries or
otherwise intentionally interfering with the business relationship of the
Company or any of its subsidiaries with any of the foregoing.
11. Non-Disparagement; Release; Other Agreements.
(a) At any time during the Term and thereafter, the Company and/or its
subsidiaries or affiliates (collectively, the “Company Parties”), on the one
hand, and the Consultant and Designated Person, on the other hand, shall not
make or authorize any person to make or allow any statement or take any action,
public or private, which would disparage or criticize the other party,
including, for example, their character and/or services; provided, however, that
nothing contained in this Section 11(a) shall preclude any Company Party or the
Consultant from making any truthful statement in good faith which is required by
any applicable law or regulation or the order of a court or other governmental
body.
(b) As a condition to the receipt by the Consultant of Base Compensation
following termination pursuant to Section 4, the Consultant and the Company
shall execute and deliver a mutual release of claims in form and substance
reasonably acceptable to the parties hereto.
12. Notice. All notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed certified or registered mail, return receipt requested,
postage prepaid, and, if to the Consultant, addressed to him at 18 Hearthstone
Terrace, Livingston, New Jersey 07039, and, if to the Company, addressed to it
at 136 East 36th Street, 8D, New York, New York 10016, Attention: Chief
Operating Officer, or to such other address as either party may have furnished
to the other in accordance herewith, except that notice of change of address
shall be effective only upon receipt.
13. Applicable Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to rules
relating to conflict of law. Each of the Consultant and the Company
unconditionally and irrevocably consents to the exclusive jurisdiction and venue
of the Supreme Court of the State of New York, New York County and the United
States District Court for the Southern District of New York as the sole venue
for any suit, action or proceeding arising out of or relating to this Agreement,
and each of the Consultant and the Company hereby unconditionally and
irrevocably waives any objection to venue in any such court or to assert that
any such court is an inconvenient forum, and agrees that service of any summons,
complaint, notice or other process relating to such suit, action or other
proceeding may be effected in the manner provided in Section 12 hereof. Each of
the Consultant and the Company hereby unconditionally and irrevocably waives the
right to a trial by jury in any such action, suit or other proceeding.

 

-10-



--------------------------------------------------------------------------------



 



14. Successors; Binding Agreement. This Agreement shall be binding upon any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, and the Company shall require any such successor to expressly assume
and agree in writing to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place, or, in the event the Company remains in existence,
the Company shall continue to retain the Consultant under the terms hereof. The
Company cannot assign, or delegate its duties under, this Agreement except
(i) pursuant to the immediately preceding sentence, or (ii) to a subsidiary of
the Company, provided that such subsidiary expressly assumes and agrees in
writing to perform this Agreement and, in such case, the Company’s liability to
make and provide payments and benefits hereunder shall nevertheless not be
discharged thereby. As used in this Agreement, the “Company” shall mean the
Company and any successor to its business and/or assets, which assumes or is
obligated to perform this Agreement by contract, operation of law or otherwise.
This Agreement shall inure to the benefit of and be enforceable by the
Consultant and his personal or legal representatives, executors, estate,
trustee, administrators, successors, heirs, distributees, devisees and legatees.
The Consultant may not assign this Agreement or any rights hereunder, or
delegate his duties under this Agreement, without the prior written consent of
the Company; however, in the event of the death of the Designated Person, all
rights to receive payments hereunder shall become rights of the Designated
Person’s devisee, legatee or other designee or the Designated Person’s estate.
15. No Mitigation; No Set-Off. In the event of any termination of the
Consultant’s position, Designated Person shall be under no obligation to seek
employment or take any other action by way of mitigation of the amounts payable,
or benefits provided, to the Consultant under any of the provisions of this
Agreement. The Company’s obligation to make the payments, and provide the
benefits, provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by (a) any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against the Consultant except pursuant to Section 7, or (b) any remuneration or
benefits attributable to any subsequent employment with an unrelated person, or
any self-employment, that the Consultant may obtain. Any amounts due under
Section 4 are considered reasonable by the Company and are not in the nature of
a penalty.
16. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Consultant’s continuing or future participation in any benefit or
compensation plan, program, policy or practice provided by the Company and for
which the Consultant may qualify, nor shall anything herein limit or otherwise
affect such rights as the Consultant may have under any other contract or
agreement entered into after the Commencement Date with the Company. Amounts
that are vested benefits or that the Consultant is otherwise entitled to receive
under any benefit or compensation plan, policy, practice or program of, or any
contract or agreement entered into after the date hereof with, the Company at or
subsequent to the date his position with the Company terminates shall be payable
in accordance with such benefit or compensation plan, policy, practice, program,
contract or agreement, except as explicitly modified by this Agreement.
Notwithstanding the foregoing, nothing in this Section is intended to give the
Consultant additional rights not set forth in this Agreement.

 

-11-



--------------------------------------------------------------------------------



 



17. Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral. No
provision of this Agreement may be waived, modified, amended or discharged
unless such waiver, modification, amendment or discharge is agreed to in writing
and signed by the Consultant and such officer of the Company as may be
specifically designated by the Company. No waiver by either party to this
Agreement at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
18. Company’s Representations. The Company represents and warrants that it is
free to enter into this Agreement and to perform each of the terms and covenants
of it. The Company represents and warrants that it is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, and that its execution and performance of this Agreement is not a
violation or breach of, and does not conflict with, any other agreement between
the Company and any other person or entity. The Company represents and warrants
that this Agreement is a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms.
19. Consultant’s Representations. The Consultant represents and warrants that it
is free to enter into this Agreement and to perform each of the terms and
covenants of it. The Consultant and Designated Person represents and warrants
that they are not restricted or prohibited, contractually or otherwise, from
entering into and performing this Agreement, and that his execution and
performance of this Agreement is not a violation or breach of, and does not
conflict with, any other agreement between the Consultant and any other person
or entity. The Consultant represents and warrants that this Agreement is a
legal, valid and binding agreement of the Consultant, enforceable in accordance
with its terms.
20. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
21. Severability. The Company and the Consultant agree that the agreements and
provisions contained in this Agreement are severable and divisible, that each
such agreement and provision does not depend upon any other provision or
agreement for its enforceability, and that each such agreement and provision set
forth herein constitutes an enforceable obligation between the parties hereto.
Consequently, the parties hereto agree that neither the invalidity nor the
unenforceability of any provision of this Agreement shall affect the other
provisions, and this Agreement shall remain in full force and effect and be
construed in all respects as if such invalid or unenforceable provision were
omitted.

 

-12-



--------------------------------------------------------------------------------



 



22. Survival. The Consultant’s rights hereunder, including rights to
compensation and benefits shall survive the termination of this Agreement and
the termination of his position hereunder. In addition, Sections 7 through 21,
and Sections 23 and 24, as applicable to each of the Consultant, Designated
Person and the Company, shall survive the termination of this Agreement and the
termination of the Designated Person’s position hereunder.
23. Headings; Construction. The inclusion of headings in this Agreement is for
convenience of reference only and shall not affect the construction or
interpretation hereof. The words “Section” and “clause” herein shall refer to
provisions of this Agreement, unless expressly indicated otherwise. The words
“include,” “includes” and “including” herein shall be deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of similar import, unless the context otherwise requires.
24. Specific Performance. The Consultant acknowledges that any breach or
threatened breach of its covenants contained in this Agreement could cause the
Company material and irreparable damage, the exact amount of which will be
difficult to ascertain and that the remedies at law for any such breach or
threatened breach will be inadequate. Accordingly, the Consultant agrees that
the Company shall, in addition to all other available rights and remedies
(including, but not limited to, seeking such damages), be entitled to specific
performance and injunctive relief in respect of any breach or threatened breach
by the Consultant of any covenants contained in this Agreement, without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law or irreparable harm.
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.
ECLIPSE ENERGY TECHNOLOGIES, INC.

              By:   /s/ Glenn Kesner         Name:   Glenn Kesner     
 
  Title:   Director    
 
           
COLONIAL VENTURES, LLC
 
 
            By:   /s/ Gregory D. Cohen         Name:   Gregory D. Cohen    
 
  Title:   Manager    
 
           
GREGORY D. COHEN
 
 
            /s/ Gregory D. Cohen           Gregory D. Cohen, Individually    

 

-13-